                                                                            E-FILED
                                                   Monday, 15 July, 2019 09:40:05 AM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                      URBANA DIVISION

BRAD O. WILLIAMS,                    )
                                     )
          Petitioner,                )
                                     )
     v.                              )     Case No. 16-cv-02173
                                     )
UNITED STATES OF AMERICA,            )
                                     )
          Respondent.                )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     This cause is before the Court on Petitioner Brad O. Williams’

Amended Motion to Vacate, Set Aside, or Correct Sentence Under

28 U.S.C. § 2255 (Doc. 4). A hearing on the Motion is not required

because “the motion, files, and records of the case conclusively

show that the prisoner is entitled to no relief.” Hutchings v. United

States, 618 F.3d 693, 699–700 (7th Cir. 2010) (quotation omitted).

Because Petitioner is not entitled to relief, the Amended § 2255

Motion is DENIED.

                         I. BACKGROUND

     On March 5, 2006, a federal grand jury charged Petitioner

with the following ten counts: Count 1, conspiracy to commit armed

                             Page 1 of 8
bank robbery, robbery, and carrying and using a firearm during

and in relation to and to possess a firearm in furtherance of a crime

of violence in violation of 18 U.S.C. § 371; Count 2, Hobbs Act

Robbery in violation of 18 U.S.C. § 1951; Count 3, using and

carrying a firearm in furtherance of a crime of violence (the robbery

charged in Count 2), in violation of 18 U.S.C. § 924(c); Count 4,

armed bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d);

Count 5, using and carrying a firearm in furtherance of a crime of

violence (the bank robbery charged in Count 4), in violation of 18

U.S.C. § 924(c); Count 6, Hobbs Act Robbery in violation of 18

U.S.C. § 1951; Count 7, using and carrying a firearm in furtherance

of a crime of violence (the robbery charged in Count 6), in violation

of 18 U.S.C. § 924(c); Count 8, armed bank robbery in violation of

18 U.S.C. §§ 2113(a) and (d); Count 9, using and carrying a firearm

in furtherance of a crime of violence (the bank robbery charged in

Count 8), in violation of 18 U.S.C. § 924(c); and Count 10, Felon in

Possession of a Firearm in violation of 18 U.S.C. § 922(g)(1). See

United States v. Williams, United States District Court, Central

District of Illinois, Case No. 2:06-cr-20032-1 (hereinafter, Crim.),

Indictment (d/e 23). On November 10, 2006, a jury found

                              Page 2 of 8
Petitioner guilty on all ten counts. See Crim., Verdict (d/e 131).

     On March 12, 2007, Judge Michael P. McCuskey sentenced

Petitioner to a term of life imprisonment, consisting of: “60 months

on Count 1; 240 months on each of Counts 2 and 6, to run

concurrently with one another and with Count 1; 300 months on

each of Counts 4 and 8, to run concurrently with one another and

with Counts 1, 2, and 6; 120 months on Count 10, to run

concurrently with Counts 1, 2, 4, 6, and 8; and life imprisonment

on Counts 3, 5, 7, and 9, to run consecutively to each other, and

consecutively to Counts 1, 2, 4, 6, 8, and 10.” Crim., Judgment

(d/e 183).

     Petitioner timely appealed, challenging the reasonableness of

his sentence. The Seventh Circuit affirmed the district court’s

judgment in 2009. United States v. Williams, 553 F.3d 1073, 1083-

84 (7th Cir. 2009).

     In June 2016, Petitioner sent a letter to the Court requesting

the appointment of counsel to pursue a possible claim under 28

U.S.C. § 2255 in light of Johnson v. United States, 135 S. Ct. 2551,

2563 (2015). The Court appointed the Federal Public Defender. On

August 26, 2016, Petitioner, through counsel, filed an Amended

                             Page 3 of 8
Motion to Vacate, Set Aside, or Correct Sentence pursuant to 28

U.S.C. § 2255 (Doc. 4), arguing his four convictions under § 924(c)

were invalid in light of Johnson. The Government filed its response

(Doc. 8) on November 3, 2016. Petitioner filed a reply (Doc. 9). This

Order follows.

                            II. ANALYSIS

     A person convicted of a federal crime may move to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Relief

under § 2555 is an extraordinary remedy because a § 2255

petitioner has already had “an opportunity for full process.”

Almonacid v. United States, 476 F.3d 518, 521 (7th Cir. 2007).

     Here, Petitioner argues that his four convictions under

§ 924(c) for using and carrying a firearm in furtherance of a crime

of violence are invalid in light of Johnson v. United States, 135 S.

Ct. 2551, 2563 (2015). Specifically, he argues that his underlying

offenses of armed bank robbery in violation of 18 U.S.C. §§ 2113(a)

and (d) and Hobbs Act robbery in violation of 18 U.S.C. § 1951 are

not “crimes of violence.” However, the Court finds that Seventh

Circuit case law now forecloses his claims on the merits.

     A “crime of violence” under § 924(c) is defined as a felony

                             Page 4 of 8
offense that:

     (A) has as an element the use, attempted use, or
         threatened use of physical force against the person or
         property of another, or

     (B) [ ] by its nature, involves a substantial risk that
         physical force against the person or property of
         another may be used in the course of committing the
         offense.

18 U.S.C. § 924(c)(3). Section 924(c)(3)(A) is referred to as the

“elements clause,” and § 924(c)(3)(B) is referred to as the “residual

clause.” In Johnson, the Supreme Court held that the similarly

worded residual clause of § 924(e) was unconstitutionally vague.

135 S.Ct. at 2563. After Johnson, the validity of the § 924(c)(3)(B)

residual clause was uncertain. However, on June 24, 2019, the

Supreme Court, in United States v. Davis, 139 S. Ct. 2319 (2019),

held that the § 924(c)(3)(B) residual clause is unconstitutionally

vague as well.

     Unfortunately, the Davis holding is to no avail for Petitioner.

As Petitioner conceded in his reply, the Seventh Circuit has held

that armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d)

has as an element the use, attempted use or threatened use of

physical force against the person of another. United States v.


                              Page 5 of 8
Armour, 840 F.3d 904, 908-09 (7th Cir. 2016); United States v.

Williams, 864 F.3d 826 (7th Cir. 2017) cert. denied, 138 S. Ct. 272,

199 L. Ed. 2d 174 (2017); see also United States v. Hendricks, 921

F.3d 320, 328 (2d Cir. 2019) (noting that all Courts of Appeal to

have addressed the issue agree that bank robbery by intimidation is

a crime of violence under § 924(c)(3)(A)). The Seventh Circuit

rejected Petitioner’s argument that bank robbery by intimation is

not a crime of violence: “the intimidation—the threat of violent

force—is one means by which the wrongful act of theft can be

completed. The explicit or implicit threat of violent force is inherent

in the intimidation element, and that is what is required by

§ 924(c)(3).” Williams, 864 F.3d at 830. While Petitioner says he

wishes to preserve this issue for further review, this Court is bound

by the decisions of the Seventh Circuit and must deny his claim.

     Moreover, since briefing concluded in this case, the Seventh

Circuit has also held that Hobbs Act robbery is a crime of violence

under the elements clause of § 924(c)(3)(A). United States v. Anglin,

846 F.3d 954, 965 (7th Cir. 2017), cert. granted, judgment vacated

on other grounds, 138 S. Ct. 126 (2017); United States v. Fox, 878

F.3d 574 (7th Cir. 2017) (reiterating its holding in Anglin). Relying

                              Page 6 of 8
on Armour, the Seventh Circuit rejected the Petitioner’s argument

“that ‘putting any person in fear’ does not necessarily involve ‘the

use, attempted use, or threatened use of physical force against the

person of another.’” Anglin, 846 F.3d at 965. Because Petitioner’s

offenses for armed bank robbery and Hobbs Act robbery remain

crimes of violence under the elements clause, he is not entitled to

relief and his Motion must be denied.

              III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues

a certificate of appealability). A certificate of appealability may

issue only if Petitioner has made a “substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Such a

showing is made if “reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a

different manner.” Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct.

1595 (2000). As noted above, Petitioner’s claims are foreclosed by

circuit precedent. Accordingly, the court finds that Petitioner has

                              Page 7 of 8
not made a substantial showing of the denial of a constitutional

right. The Court declines to issue a certificate of appealability.

                          IV. CONCLUSION

     For the reasons stated, Petitioner Brad O. Williams’ Amended

Motion to Vacate, Set Aside, or Correct Sentence Under 28 U.S.C.

§ 2255 (Doc. 4) is DENIED. The Court declines to issue a certificate

of appealability. This case is CLOSED.



ENTER: July 15, 2019


                           /s/Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                              Page 8 of 8
